Quillian, Judge.
The instant case was brought by T. R. Davidson against the Georgia Osteopathic Hospital and Robert F. Haskell, D. O. The claimant' sought recovery for alleged negligent treatment of his wife. Upon certificate of the trial judge, the defendants appeal from a judgment overruling their motion for summary judgment. Held:
This is a companion to case 44933 and is controlled by the ruling made therein.

Judgment affirmed.


Bell, C. J., and Whitman, J., concur.

Zachary, Hunter, Zachary ■& Bowden, John Calvin Hunter, W. B. Zachary, Sr., for appellants.
Robert Carpenter, LeRoy C. Hobbs, for appellee.